Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the amendments filed 06/30/2022. Claims 1-74 are pending and presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The applicant acknowledged in the previous action the examiner’s interpretation that claims 71 and 72 invokes 112(f).
 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Transceivers 310 and 350 (¶ 0054 and figure 3) [¶ 0054 recites “transceiver 310 and 350, respectively, providing means for communicating (e.g., means for transmitting, means for receiving, means for measuring”]
Processing systems 332, 384 and 394 (¶ 0059 and figure 3) [ ¶ 0059 recites “The processing systems 332, 384, and 394 may therefore provide means for processing, such as means for determining, means for calculating, means for receiving, means for transmitting, means for indicating”]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5, 7-8, 10, 12-21, 23, 25, 26, 28, 30-38, 40, 42, 43, 45, 47-56, 58, 60, 61, 63, 65-74 are rejected under 35 USC 103 as being unpatentable over Rajendran et al US 2018/0352092 in view of El-Hennawey et al (US Pub. No. 2004/0071084 A1).

Regarding claim 1, Rajendran discloses “receiving, from an offeror, a first plurality of quality of service (QoS) parameters for a multimedia session to be established between the offeror and the answerer, the first plurality of QoS parameters including a first negotiating, between the first UE and the second UE, a codec configuration to use in the VoIP session between the first UE and the second UE, determining, at the first UE, maximum end-to-end packet loss rate ( PLRs) that the first UE and the second UE can tolerate for received media based at least in part on the negotiated codec configuration; Also, ¶ 0054; discloses sending by an offeror an SDP offer to an answer device that indicate maximum end-to-end point packet loos rate (PLR)). Also, Rajendran teaches the claimed feature of “determining that the first desirable maximum end-to-end packet after the first UE indicates the maximum end-to-end PLR that the first UE can tolerate for received media, determining, at the network element based on operator policy, a proportion of the maximum end-to-end PLR that the first UE can tolerate for received media to allocate to the downlink to the first UE from the base station serving the first UE, determining, at the network element based on the operator policy, a preferred packet loos rate (PLR) for the uplink from the first UE to the base station serving the first UE;    Also, ¶ 0054; discloses after sending by an offeror an SDP offer to an answer device that indicate maximum end-to-end point packet loos rate (PLR), determining by the answerer if the proposed UL_PLR_Off exceeds the difference between max_e2e_PLR_Ans and DL_PLR_Ans, the proposed UL_PLR_Off may be more than the answerer device can handle ).  Moreover, Rajendran discloses the limitation of “and sending, to the offeror, a second plurality of QoS parameters for the multimedia session, the second plurality of QoS parameters including a second modifying, by the network element, the SDP offer to indicate the determined proportion to allocate to the downlink to the first UE and the preferred packet loos rate (PLR) for the uplink from the first UE, and transmitting, by the network element, the modified SDP offer to a network element serving the second UE; Also, ¶ 0054 discloses that  after the answerer device receives the SDP offer, the answerer device may accept or modify the offer and send a modified offer that includes a modified end-to-end packet loos rate (PLR) parameters).
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).
    
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “wherein the second plurality of QoS parameters further include one or more values indicating how to distribute the second desirable maximum end-to-end packet  determining, at the first UE, a distribution of the maximum end- to-end PLRs among respective uplinks and downlinks at the first UE and the second UE, and transmitting, by the first UE to a serving base station, a message to request an uplink PLR for media transmitted in a direction from the first UE to the second UE and a downlink PLR for media transmitted in direction from the second UE to the first UE according to the determined distribution; ).
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the second plurality of QoS parameters further include an uplink value indicating how to distribute the second desirable maximum end-to-end packet ; the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks may comprise an agreed-upon ratio (R) representing an uplink PLR-to-downlink PLR ratio;  ¶ 0045; negotiate how to distribute the maximum tolerable end-to-end PLR according to a different ratio. For example, the UEs 302-1, 302-2 may negotiate a ratio that allows for more errors on an uplink than a downlink because LTE networks typically have more limited uplink coverage). 
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the second plurality of QoS parameters further include a downlink value indicating how to distribute the first desirable maximum end-to-end packet latency across a downlink communication link of the answerer.”; (see Rajendran ¶ 0010; the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks may comprise an agreed-upon ratio (R) representing an uplink PLR-to-downlink PLR ratio;  ¶ 0045; negotiate how to distribute the maximum tolerable end-to-end PLR according to a different ratio. For example, the UEs 302-1, 302-2 may negotiate a ratio that allows for more errors on an uplink than a downlink because LTE networks typically have more limited uplink coverage). 
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the first plurality of QoS parameters further include one or more values indicating how to distribute the first desirable maximum end-to-end packet loss, the first desirable maximum end-to-end packet latency, or both across a communication link between the offeror and the answerer.”; (see Rajendran ¶s 0007, determining, at the first UE, a distribution of the maximum end- to-end PLRs among respective uplinks and downlinks at the first UE and the second UE, and transmitting, by the first UE to a serving base station, a message to request an uplink PLR for media transmitted in a direction from the first UE to the second UE and a downlink PLR for media transmitted in direction from the second UE to the first UE according to the determined distribution).
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the first plurality of QoS parameters further include a downlink value indicating how to distribute the first desirable maximum end-to-end packet latency, across a downlink communication link of the offeror.”; (see ¶ 0010; the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks may comprise an agreed-upon ratio (R) representing an uplink PLR-to-downlink PLR ratio;  ¶ 0045; negotiate how to distribute the maximum tolerable end-to-end PLR according to a different ratio. For example, the UEs 302-1, 302-2 may negotiate a ratio that allows for more errors on an uplink than a downlink because LTE networks typically have more limited uplink coverage). 
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).

Regarding claim 10, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the first plurality of QoS parameters further include an uplink value indicating how to distribute the first desirable maximum end-to-end packet latency, or both across an uplink communication link of the offeror.”; (see Rajendran ¶s 0007, determining, at the first UE, a distribution of the maximum end- to-end PLRs among respective uplinks and downlinks at the first UE and the second UE, and transmitting, by the first UE to a serving base station, a message to request an uplink PLR for media transmitted in a direction from the first UE to the second UE and a downlink PLR for media transmitted in direction from the second UE to the first UE according to the determined distribution).
Rajendran does not appear to explicitly disclose that QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session. However, Lohmar discloses QoS parameters including a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session; (See Lohmar ¶ 0058, Examples of other QoS parameters that may also be measured include end-to-end delay (or latency), round-trip delay, packet loss, and jitter).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to determine or measure more QoS parameters beside packet loos rate including measuring or determining end-to-end packet latency.  The suggestion for doing so would have been delays added to the transfer of voice data packets may cause poor performance of voice communications and may result in gaps, silence, and clipping of audio at the receiving end (El-Hennawey ¶ 0004).

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “wherein the offeror is a first user equipment (UE) and the answerer is a second UE”; (see Rajendran Figs 4A-4B and ¶ 0053).

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “wherein the offeror is a UE and the answerer is a network node.”; (see Rajendran Figs 4A-4B, ¶ 0010; the network element may negotiate the agreed-upon distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks with a network element serving the second UE via Session Description Protocol (SDP)).

Regarding claim 14, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “wherein the offeror is a network node and the answerer is a UE”; (see Rajendran Fig 1 and ¶ 0010; the network element may negotiate the agreed-upon distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks with a network element serving the second UE via Session Description Protocol (SDP)).

Regarding claim 15, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “wherein: the first plurality of QoS parameters is received in a first session description protocol (SDP) message, and the second plurality of QoS parameters is sent in a second SDP message”; (see Rajendran ¶ 0010 and ¶ 0053).

Regarding claim 16, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “wherein the multimedia session comprises a FLUS session, a multimedia telephony service for internet protocol (IP) multimedia subsystem (IMS) (MTSIJ) session, an extended reality session, a telepresence session, or a split rendering session”; (see Rajendran ¶ 0032).

Regarding claim 17, claim 1 is incorporated as stated above.  In addition, v further discloses “receiving, from the offeror, an acceptance of the second plurality of QoS parameters for the multimedia session; and establishing the multimedia session with the offeror based on reception of the acceptance”; (see Rajendran ¶ 0054, In the event that the answerer device decides to modify the PLR parameters specified in the offeror triad, the offeror device may either accept the modified PLR parameters in the modified offer or reject the modified offer).

Regarding claim 18, claim 1 is incorporated as stated above.  In addition, the combination of Rajendran and El-Hennawey further discloses “receiving, from the offeror, a rejection of the second plurality of QoS parameters for the multimedia session; and dropping the multimedia session with the offeror based on reception of the rejection”; (see Rajendran ¶ 0054, In the event that the answerer device decides to modify the PLR parameters specified in the offeror triad, the offeror device may either accept the modified PLR parameters in the modified offer or reject the modified offer).

Regarding claim 19, Rajendran discloses “sending, to an answerer, a first plurality of quality of service (QoS) parameters for a multimedia session to be established between the offeror and the answerer, the first plurality of QoS parameters including a first parameter indicating a first desirable maximum end-to-end packet negotiating, between the first UE and the second UE, a codec configuration to use in the VoIP session between the first UE and the second UE, determining, at the first UE, maximum end-to-end packet loss rate ( PLRs) that the first UE and the second UE can tolerate for received media based at least in part on the negotiated codec configuration; Also, ¶ 0054; discloses sending by an offeror an SDP offer to an answer device that indicate maximum end-to-end point packet loos rate (PLR)).  Moreover, Rajendran discloses the limitation of “receiving, from the answerer, a second plurality of QoS parameters for the multimedia session, the second plurality of QoS parameters including a second modifying, by the network element, the SDP offer to indicate the determined proportion to allocate to the downlink to the first UE and the preferred packet loos rate (PLR) for the uplink from the first UE, and transmitting, by the network element, the modified SDP offer to a network element serving the second UE; Also, ¶ 0054 discloses that  after the answerer device receives the SDP offer, the answerer device may accept or modify the offer and send a modified offer that includes a modified end-to-end packet loos rate (PLR) parameters). Also, Rajendran teaches the claimed feature of “determining whether or not the offeror can establish the multimedia session with the answerer based on the multimedia session having the second plurality of QoS parameters” (see ¶ 0010; after the first UE indicates the maximum end-to-end PLR that the first UE can tolerate for received media, determining, at the network element based on operator policy, a proportion of the maximum end-to-end PLR that the first UE can tolerate for received media to allocate to the downlink to the first UE from the base station serving the first UE, determining, at the network element based on the operator policy, a preferred packet loos rate (PLR) for the uplink from the first UE to the base station serving the first UE;    Also, ¶ 0054; discloses after sending by an offeror an SDP offer to an answer device that indicate maximum end-to-end point packet loos rate (PLR), determining by the answerer if the proposed UL_PLR_Off exceeds the difference between max_e2e_PLR_Ans and DL_PLR_Ans, the proposed UL_PLR_Off may be more than the answerer device can handle); “and establishing the multimedia session with the answerer, the multimedia session having the second plurality of QoS parameters” (see Rajendran ¶ 0054, In the event that the answerer device decides to modify the PLR parameters specified in the offeror triad, the offeror device may either accept the modified PLR parameters in the modified offer or reject the modified offer).    

Claims 20-21, 23, 25, 26, 28, 30-35 contain limitations similar to the limitations presented in the method claims 2-3, 5, 7-8, 10, 12-18 that has been rejected above.  Applicant attention is directed to the rejection of claims 20-21, 23, 25, 26, 28, 30-35.  Claims 20-21, 23, 25, 26, 28, 30-34 are rejected under the same rational as claims 20-21, 23, 25, 26, 28, 30-35.

Claims 36-38, 40, 42-43, 45, 47-53 are the answer apparatus claims corresponding to the method claims 1-3, 5, 7-8, 10, 12-18 that have been rejected above.  Applicant attention is directed to the rejection of claims 1-3, 5, 7-8, 10, 12-18.  Claims 36-38, 40, 42-43, 45, 47-53 are rejected under the same rational as claims 1-3, 5, 7-8, 10, 12-18.

Claims 54-56, 58, 60-61, 63, 65-70 are the offerer apparatus claims corresponding to the method claims 19-21, 23, 25, 26, 28, 30-35 that have been rejected above.  Applicant attention is directed to the rejection of claims 19-21, 23, 25, 26, 28, 30-35.  Claims 54-56, 58, 60-61, 63, 65-70 are rejected under the same rational as claims 19-21, 23, 25, 26, 28, 30-35.

Claim 71 is the anwerer apparatus claims corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 71 is rejected under the same rational as claim 1.

Claim 72 is the offeror apparatus claims corresponding to the method claim 19 that has been rejected above.  Applicant attention is directed to the rejection of claim 19.  Claim 72 is rejected under the same rational as claim 19.

Claim 73 is the non-transitory computer readable medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 73 is rejected under the same rational as claim 1.

Claim 74 is the non-transitory computer readable medium claim corresponding to the method claim 19 that has been rejected above.  Applicant attention is directed to the rejection of claim 19.  Claim 72 is rejected under the same rational as claim 19.



Claims 4, 6, 9, 11, 22, 24, 27, 29, 39, 41, 44, 46, 57, 59, 62, 64 are rejected under 35 USC 103 as being unpatentable over Rajendran et al US 2018/0352092 in view of El-Hennawey et al (US Pub. No. 2004/0071084 A1) and further in view of Lohmar et al (US Pub. No. 2020/0359395 A1).

Most of the limitations of claim 4 have been noted in the rejection of claim 3.  Applicant’s attention is directed to the rejection of claim 3 above.  Rajendran does not appear to explicitly disclose wherein: the answerer comprises a framework for live uplink streaming (FLUS) source and the offeror comprises a FLUS sink, or the answerer comprises a FLUS sink and the offeror comprises a FLUS source.  However, Lohmar discloses wherein: the answerer comprises a framework for live uplink streaming (FLUS) source and the offeror comprises a FLUS sink, or the answerer comprises a FLUS sink and the offeror comprises a FLUS source; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).

Most of the limitations of claim 6 have been noted in the rejection of claim 5.  Applicant’s attention is directed to the rejection of claim 5 above.  Rajendran does not appear to explicitly disclose wherein: the answerer comprises a FLUS sink and the offeror comprises a FLUS source, or the answerer comprises a FLUS source and the offeror comprises a FLUS sink.  However, Lohmar discloses wherein: the answerer comprises a FLUS sink and the offeror comprises a FLUS source, or the answerer comprises a FLUS source and the offeror comprises a FLUS sink; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).

Most of the limitations of claim 9 have been noted in the rejection of claim 8.  Applicant’s attention is directed to the rejection of claim 8 above.  Rajendran does not appear to explicitly disclose wherein: the offeror comprises a FLUS sink and the answerer comprises a FLUS source, or the offeror comprises a FLUS source and the answerer comprises a FLUS sink.  However, Lohmar discloses wherein: the offeror comprises a FLUS sink and the answerer comprises a FLUS source, or the offeror comprises a FLUS source and the answerer comprises a FLUS sink; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).

Most of the limitations of claim 11 have been noted in the rejection of claim 10.  Applicant’s attention is directed to the rejection of claim 10 above.  Rajendran does not appear to explicitly disclose wherein: the offeror comprises a FLUS source and the answerer comprises a FLUS sink, or the offeror comprises a FLUS sink and the answerer comprises a FLUS source.  However, Lohmar discloses wherein: the offeror comprises a FLUS source and the answerer comprises a FLUS sink, or the offeror comprises a FLUS sink and the answerer comprises a FLUS source; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).


Claims 22, 24, 27, 29 contain limitations similar to the limitations presented in the method claims 4, 6, 9, 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 4, 6, 9, 11.  Claims 22, 24, 27, 29 are rejected under the same rational as claims 4, 6, 9, 11.

Claims 39, 41, 44, 46 are the answer apparatus claims corresponding to the method claims 4, 6, 9, 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 4, 6, 9, 11.  Claims 39, 41, 44, 46 are rejected under the same rational as claims 4, 6, 9, 11.

Claims 57, 59, 62, 64 are the offerer apparatus claims corresponding to the method claims 22, 24, 27, 29 that have been rejected above. Applicant attention is directed to the rejection of claims 22, 24, 27, 29.  Claims 57, 59, 62, 64 are rejected under the same rational as claims 22, 24, 27, 29.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468